Citation Nr: 0027585	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  95-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a compensable rating for low back strain, 
prior to February 4, 1998.

2.  Entitlement to a rating in excess of 10 percent for low 
back strain.

3.  Entitlement to a rating in excess of 30 percent for right 
knee complete tear of anterior cruciate ligament.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to November 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in May 1998, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal was last before the Board in April 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a rating 
decision entered in August 1999, awarded service connection 
for traumatic arthritis involving the right knee (and 
assigned a 10 percent rating), and continued to deny the 
first three issues listed on the title page.  A Supplemental 
Statement of the Case was mailed to the veteran in August 
1999.

Thereafter, the appeal was returned to the Board.

In a submission from the veteran which was received at the RO 
in March 1999, he asserted claims for service connection for 
a number of disabilities, due in each instance to undiagnosed 
illness.  Inasmuch, however, as the RO has not yet addressed 
these claims, they are referred to the RO for adjudication.


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected low 
back strain, prior to February 4, 1998, included complaint of 
low back pain but with essentially unrestricted lumbar motion 
which was free of pain.

2.  Current manifestations of the veteran's service-connected 
low back strain include complaint of muscle spasm, without 
evidence of any loss of lateral spine motion in a standing 
position; overall lumbar motion is only slightly restricted.
3.  Severe impairment referable to the veteran's service-
connected right knee complete tear of anterior cruciate 
ligament (ACL) is shown.

4.  The veteran's service-connected traumatic arthritis, 
right knee, is manifested by an ability to fully extend the 
right knee, with right knee flexion being, at most, 20 
degrees' less than unrestricted motion in such excursion. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for low back 
strain, prior to February 4, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, Diagnostic Code 5295 (1999).

2.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5295 (1999).

3.  The criteria for a rating in excess of 30 percent for 
right knee complete tear of ACL have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.10 and Part 4, Diagnostic Code 5257 (1999).

4.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5010-5003 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for right knee complete tear 
of ACL, for which the RO has assigned a 30 percent rating 
under the provisions of Diagnostic Code 5257 of the Rating 
Schedule; for low back strain, rated as 10 percent disabling 
(with a noncompensable rating having been in effect from 
November 2, 1993 through February 3, 1998) under Diagnostic 
Code 5295; and for traumatic arthritis, right knee, rated 10 
percent disabling under Diagnostic Code 5010.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to any disability for which 
entitlement to an increased rating is currently asserted on 
appeal.

I.  Compensable Rating, Low Back Strain, prior to February 4, 
1998

Under the provisions of Diagnostic Code 5295 (as in effect 
prior to February 4, 1998, and thereafter), a noncompensable 
rating is warranted for lumbosacral strain manifested by 
slight subjective symptoms only; with characteristic pain on 
motion, a 10 percent rating is warranted.  A 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position.

The veteran asserts that, prior to February 4, 1998, his low 
back disability was such that his wife had to frequently 
apply "Bengay" to alleviate the discomfort so that he could 
sleep at night.  In this regard, when he was examined by VA 
in June 1994, the veteran indicated that he experienced low 
back pain which was aggravated by coughing.  An August 1994 
CT scan of the lumbar spine showed mild spinal stenosis at 
L3-4, secondary to thickening of the ligamentum flavum and 
facet hypertrophy, mild disc bulging at L4-5, and mild facet 
degenerative at L5-S1.  When he was seen for VA outpatient 
treatment in May 1996, the veteran complained of experiencing 
(as recorded by the VA health care provider) "stabbing pain" 
in his low back, especially when lying on an uneven surface; 
on physical examination, the veteran exhibited normal ("nl") 
range of lumbar motion, without pain.  When he was seen for 
VA outpatient treatment in December 1996, the veteran 
complained of experiencing low back pain if he remained in 
one position for an extended duration.  When he was seen for 
VA outpatient treatment in January 1997, the veteran 
complained of experiencing low back pain; on physical 
examination, he exhibited "near normal" lumbar motion, 
"[with] no complaint".

In considering the veteran's claim for a compensable rating 
for low back strain prior to February 4, 1998, the Board is 
constrained to point out that while a 10 percent rating would 
be temporally (i.e., through February 3, 1998) warranted if 
his service-connected low back strain had been shown to then 
be manifested by characteristic pain on motion, he was, in 
contrast, specifically found to be free of such pain when 
seen for VA outpatient treatment in May 1996 and in January 
1997.  Conversely, the veteran's complaints of experiencing 
low back pain which was exacerbated by coughing (when 
examined by VA in June 1994) or was precipitated by remaining 
in one position for a long duration are representative of the 
requisite slight subjective symptoms commensurate with a 
noncompensable rating.  Given the foregoing observations, 
then, the Board concludes that entitlement to a compensable 
rating for low back strain, prior to February 4, 1998, is, 
clearly, not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
and Part 4, Diagnostic Code 5295.
II.  Rating in excess of 10 percent for Low Back Strain

When he was examined by VA in April 1998, the veteran 
complained of experiencing low back pain which was mostly 
localized and without radiation into his lower extremities.  
He indicated that the pain was worse with sitting and 
bending, though it improved with rest and medication.  On 
physical examination, the veteran exhibited an ability to 
flex and extend his lumbar spinal segment to 65 and 15 
degrees, respectively; his spine was free of deformity.  
Pertinent X-ray examination revealed disc space narrowing at 
L5-S1.  The related examination diagnosis was mechanical low 
back pain.  

In conjunction with a magnetic resonance imaging (MRI) 
administered the veteran by VA relative to his lumbar spine 
in February 1999, which was interpreted as being 
"[n]egative", he is reported to have complained of 
experiencing lumbar muscle spasms.  Thereafter, when he was 
examined by VA in July 1999, the veteran complained of 
experiencing worsening low back pain with intermittent 
numbness in his left lower extremity.  On physical 
examination, lumbar flexion was exhibited "to nearly toe 
touch", with lumbar extension and lateral bending (in each 
direction) being exhibited to 20 and 20 degrees, 
respectively, without pain.  The veteran was noted to 
experience low back pain if he relined flat, though he got on 
the examining table without difficulty.  There was no 
evidence of tenderness on palpation or percussion of the 
spine.  The related examination diagnosis was back pain of 
insidious onset with no evidence of radiculopathy at that 
time.  

In considering the veteran's claim for a rating in excess of 
10 percent for low back strain, the Board is cognizant that a 
related 20 percent disability rating is warranted, in 
accordance with Diagnostic Code 5295, for lumbosacral strain 
manifested by muscle spasm on extreme forward bending and 
loss of lateral (unilateral) spine motion in a standing 
position.  However, while the veteran is indicated to have 
alluded to experiencing muscle spasms in his lumbar spine 
incident to undergoing the above-addressed MRI in February 
1999, there is no indication that he has any loss of lateral 
spine motion (his lumbar spine was specifically found to be 
free of deformity on the April 1998 VA examination) in a 
standing position.  In addition, while the veteran was free 
of motion-related pain on apparently all lumbar excursions 
when he was examined by VA in July 1999, even the presence of 
such pain would (if shown) still only be representative of 
pertinent disablement warranting a 10 percent rating, the 
veteran's presently assigned evaluation.  To be sure, a 20 
percent rating might be assigned in accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5292 (1999) 
if "[m]oderate" overall restriction in lumbar motion is 
evident and, in this regard, the Board is cognizant that the 
veteran's ability to extend his lumbar spinal segment, 
exhibited to 20 degrees on the July 1999 VA examination, is 
representative of motion in such excursion which is 
significantly restricted.  However, because lumbar flexion 
was exhibited "to nearly toe touch" on the same examination, 
the Board is constrained to observe that his overall lumbar 
motion cannot be said to be more than slightly restricted.  
In view of the foregoing analysis, then, and particularly 
because there is no evidence documenting any loss of lateral 
spine motion in a standing position, the Board concludes that 
a rating in excess of 10 percent for the veteran's service-
connected low back strain is not in order.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
sufficiently noteworthy to reiterate that the veteran was 
free of pain on lumbar motion as demonstrated in conjunction 
with his examination by VA in July 1999.  In addition, with 
respect to the low back pain of which the veteran continues 
to complain, there is some indication reflected on the report 
of the April 1998 VA examination that he successfully 
alleviates the same by taking medication.  The foregoing 
considerations, in the Board's view, militate persuasively 
against the existence of sufficient disablement, relative to 
the veteran's low back strain, as to warrant the assignment 
of a higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  Finally, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected low back strain more closely approximate 
those required for a 20 percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5295.

III.  Rating in excess of 30 percent for Right Knee Complete 
Tear of ACL

In accordance with the provisions of Diagnostic Code 5257, a 
30 percent rating is warranted for severe knee impairment 
with recurrent subluxation and lateral instability.  

The veteran asserts that he has a continuing sensation of 
instability with respect to his right knee which is 
especially problematic when he attempts to negotiate stairs.  
When he was examined by VA in July 1999, the veteran 
elaborated that, apparently for orthopedic purposes, he wore 
a brace in consideration of his ACL on the right.  In the 
course of the same examination, pertinent physical 
examination revealed quadriceps atrophy on the right as 
compared to the left.  Motion in the right knee was exhibited 
from zero to "about 125 degrees of flexion", at which point 
pain was elicited.  There was tenderness along the borders of 
the patella with a widened patella and palpable osteophytes.  
There was also tenderness along the lateral joint line which 
was greater than along the medial joint line.  Lachman's and 
pivot shift testing was, in each instance, "obviously 
positive", as was McMurray's for pain.  On right knee motion, 
there was tibiofemoral crepitus.  The impression was ACL 
injury, chronic ACL tear with secondary severe degenerative 
joint disease.

In considering the veteran's claim for a rating in excess of 
30 percent for right knee complete tear of ACL, the Board 
would emphasize that his presently assigned 30 percent 
rating, in consideration of severe impairment which the Board 
concedes is shown, is the maximum schedular evaluation 
authorized under Diagnostic Code 5257.  Nevertheless, a 
rating in excess of 30 percent might yet be assigned pursuant 
to the specific provisions of 38 C.F.R. § 4.10, as pertinent 
to right knee torn ACL-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, however, while the Board does not 
dispute the veteran's need to wear a brace on his right knee, 
it notes, based on the report of his examination by VA in 
April 1998, that the brace apparently aids significantly with 
ambulation.  In addition, the VA examiner in July 1999 
commented that the veteran was "doing well" with his knee 
brace.  The foregoing consideration, in the Board's view, 
notwithstanding the July 1999 VA examiner's additional 
comment that standing is problematic for the veteran, 
militates persuasively against any notion of entitlement to a 
higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.10 and Part 4, Diagnostic Code 5257.

IV.  Rating in excess of 10 percent for Traumatic Arthritis, 
Right Knee

Pursuant to Diagnostic Codes 5010-5003, the evaluation of the 
veteran's service-connected traumatic arthritis, right knee, 
turns on the extent to which motion in the right knee joint 
is limited.  The veteran is currently receiving a 10 percent 
rating based on limitation of motion involving the right knee 
that is noncompensable under the flexion provisions of 
Diagnostic Code 5260 as well as the extension provisions of 
Diagnostic Code 5261.  A 10 percent evaluation is assigned 
for knee disability under Diagnostic Code 5260 when 
limitation of flexion of the leg is limited to 45 degrees or 
when limitation of extension of the leg is limited to 10 
degrees, under Diagnostic Code 5261; a 20 percent rating is 
warranted if flexion of the right leg is limited to 30 
degrees or if extension is limited to 15 degrees.

Medical records prior to April 1998 include a finding of 
moderate degenerative changes in the right knee on X-rays in 
May 1994; an August 1994 MRI is noted to also show 
degenerative changes.  When the veteran was examined by VA in 
April 1998, in conjunction with which examination pertinent 
X-ray examination revealed arthritis involving the right knee 
joint, he exhibited an ability to extend and flex his right 
knee to zero and 120 degrees, respectively.  VA X-rays of the 
right knee in May 1999 reveal mild to moderate medial joint 
space narrowing with mild osteophyte formation; there were 
moderate marginal osteophytes in the lateral joint 
compartment and in the patellar area.  Most recently, when 
the veteran was examined by VA in July 1999, he exhibited an 
ability to extend and flex his right knee to zero and 125 
degrees, respectively, with pain in the latter excursion 
elicited at such parameter.

In considering the veteran's claim for a rating in excess of 
10 percent for traumatic arthritis, right knee, the Board 
would point out that right knee extension, exhibited to zero 
degrees on either of the above-addressed VA examinations, is, 
as such, representative of motion in such excursion which is 
unrestricted.  See 38 C.F.R. § 4.71, Plate I (1999).  The 
maximum diminution from full right knee flexion demonstrated 
on either of the foregoing VA examinations, i.e., an ability 
to flex to 120 degrees (versus to 125 degrees on the July 
1999 examination) on the April 1998 VA examination, is, as 
such, representative of motion in such excursion which is 20 
degrees less than related flexion which is unrestricted.  See 
Id.  However, such loss of motion is much less than that 
required for a 20 percent rating in accordance with the 
limitation of motion parameters of Code 5260.  Therefore, the 
Board concludes that a rating in excess of 10 percent for 
traumatic arthritis, right knee, even with consideration of 
the above-stated provisions of 38 C.F.R. § 4.7, is not in 
order.

Finally, the Board has considered the above-stated provisions 
of 38 C.F.R. §§ 4.40 and 4.45, as pertinent to factors, 
traceable to service-connected arthritis involving the right 
knee, including general functional loss, weakened movement, 
excess fatigability and loss of functional ability (within 
the purview of 38 C.F.R. § 4.40), specifically traceable to 
pain on use.  However, while the veteran was noted to 
manifest crepitus when executing motion in the right knee on 
the July 1999 VA examination, the same is not, in the Board's 
view, probative of such general functional loss or loss of 
such ability related to pain on use as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Codes 5010-5003.

In addition, the Board has, with respect to each of the 
veteran's claims for a higher disability rating addressed 
above, considered the discussion recently advanced by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, ignoring 
whether the veteran's above-addressed increased rating claims 
bearing on low back strain pertain to an original claim which 
is within the purview of the foregoing cited Fenderson 
rationale, the Board would merely observe that its pertinent 
analyses above bear on a rating made initially effective with 
the veteran's related original claim.  The Board's 
consideration of the claim for a rating in excess of 30 
percent for right knee complete tear of the ACL does not stem 
from an original rating, and is thus beyond the pertinent 
scope of Fenderson.  Finally, the Board's disposition of the 
claim for a rating in excess of 10 percent for traumatic 
arthritis, right knee, contemplates an original claim.  

The evidence of record, in conclusion, does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
was attempting to procure work in the food service field at 
the time of the July 1999 VA examination) has offered no 
objective evidence that the disablement occasioned by any of 
his above-addressed disabilities at all interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

A compensable rating for low back strain, prior to February 
4, 1998, is denied.

A rating in excess of 10 percent for low back strain is 
denied.

A rating in excess of 30 percent for right knee complete tear 
of ACL is denied.

A rating in excess of 10 percent for traumatic arthritis, 
right knee, is denied.



		
	JAMES W. LOEB
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

